Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   November 15, 2017

The Court of Appeals hereby passes the following order:

A18A0077. THE STATE v. SHANTEL FOWLE.

       Shantel Fowle was charged with possession of less than one ounce of marijuana
(a misdemeanor) and crossing the guard line at the Fulton County Jail with marijuana
and without the warden’s consent, in violation of OCGA § 42-5-15 (a felony). Fowle
moved to dismiss the felony count, and the trial court granted his motion. Among
other things, the court ruled that Fowle did not violate OCGA § 42-5-15 because “he
could not be forced to incriminate himself under the Fifth Amendment of the U. S.
Constitution and the Georgia Constitution by being required to confess to the
misdemeanor crime of possession of marijuana in order to avoid the felony charge.”
The State appealed the dismissal order to this Court, but subsequently filed a motion
to transfer the appeal to the Supreme Court under that Court’s subject matter
jurisdiction over constitutional questions.
       The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)).   Because the trial court ruled, in essence, that OCGA § 42-5-15 is
unconstitutional as applied to Fowle, it appears that jurisdiction over this appeal may
lie in the Supreme Court. See Malloy v. State, 293 Ga. 350, 353 (1) (744 SE2d 778)
(2013) (“this Court has jurisdiction over appellant’s claim that the trial court erred in
rejecting his constitutional challenge to OCGA § 49-4-146.1 (b) (2) [the Medicaid
fraud statute] as applied . . .”). Moreover, the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction. See Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996). For these reasons, the
State’s motion to transfer the appeal is GRANTED, and this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                               C l e r k ’ s                O f f i c e ,
                                       Atlanta,____________________
                                                 11/15/2017
                                               I certify that the abov e is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.